      2:20-cv-02056-RMG          Date Filed 10/05/20      Entry Number 28        Page 1 of 3

       Case 3:19-md-02913-WHO Document 1009 Filed 09/30/20 Page 1 of 3




                            UNITED STATES JUDICIAL PANEL
                                        on
                             MULTIDISTRICT LITIGATION

IN RE: JUUL LABS, INC., MARKETING, SALES PRACTICES,
AND PRODUCTS LIABILITY LITIGATION                                                   MDL No. 2913


                                      TRANSFER ORDER


        Before the Panel: Plaintiffs in actions pending in the Northern District of Georgia (Patel)
and the District of South Carolina (Cunningham) separately move under Panel Rule 7.1 to vacate
our orders conditionally transferring their respective actions to the Northern District of California
for inclusion in MDL No. 2913. The actions are listed on the attached Schedule A. Defendant
JUUL Labs, Inc. (JLI) opposes both motions.

         After considering the argument of counsel, we find that the Patel and Cunningham actions
involve common questions of fact with actions transferred to MDL No. 2913, and that transfer will
serve the convenience of the parties and witnesses and promote the just and efficient conduct of the
litigation. The actions in the MDL share factual questions arising from allegations that “JLI has
marketed its JUUL nicotine delivery products in a manner designed to attract minors, that JLI’s
marketing misrepresents or omits that JUUL products are more potent and addictive than cigarettes,
that JUUL products are defective and unreasonably dangerous due to their attractiveness to minors,
and that JLI promotes nicotine addiction.” See In re Juul Labs, Inc., Mktg., Sales Practices &
Prods. Liab. Litig., 396 F. Supp. 3d 1366, 1367 (J.P.M.L. 2019). The Patel and Cunningham
plaintiffs do not dispute that their actions implicate those same questions.

        In opposition to transfer, plaintiffs argue that vacatur is warranted because federal subject
matter jurisdiction over their actions is lacking, and they have motions for remand to state court
pending before the respective transferor courts. The Panel consistently has held, however, that the
pendency of jurisdictional objections does not pose an impediment to Section 1407 transfer. E.g.,
In re Prudential Ins. Co. of Am. Sales Practices Litig., 170 F. Supp. 2d 1346, 1347 (J.P.M.L. 2001)
(noting that “remand motions can be presented to and decided by the transferee judge,” and that
transferor courts wishing to rule on such motions generally “have adequate time to do so”).
       2:20-cv-02056-RMG                          Date Filed 10/05/20   Entry Number 28    Page 2 of 3

          Case 3:19-md-02913-WHO Document 1009 Filed 09/30/20 Page 2 of 3



                                                               -2-

       IT IS THEREFORE ORDERED that the Patel and Cunningham actions are transferred to
the Northern District of California, and, with the consent of that court, assigned to the Honorable
William H. Orrick III for inclusion in the coordinated or consolidated pretrial proceedings.

                                                       PANEL ON MULTIDISTRICT LITIGATION



                                                                     Karen K. Caldwell
          I hereby certify that the annexed                                Chair
        instrument is a true and correct copy
          of the original on file in my office.

    ATTEST:
                                                      Ellen Segal Huvelle            R. David Proctor
    SUSAN Y. SOONG                                    Catherine D. Perry             Nathaniel M. Gorton
    Clerk, U.S. District Court
    Northern District of California                   Matthew F. Kennelly            David C. Norton
        by:
                   Deputy Clerk
        Date:   9/30/2020
    2:20-cv-02056-RMG       Date Filed 10/05/20   Entry Number 28    Page 3 of 3

     Case 3:19-md-02913-WHO Document 1009 Filed 09/30/20 Page 3 of 3


IN RE: JUUL LABS, INC., MARKETING, SALES PRACTICES,
AND PRODUCTS LIABILITY LITIGATION                                      MDL No. 2913


                                    SCHEDULE A


           Northern District of Georgia

     PATEL, ET AL. v. JUUL LABS, INC., ET AL., C.A. No. 1:20-02222

           District of South Carolina

     CUNNINGHAM v. JUUL LABS, INC., ET AL., C.A. No. 2:20-02056
